Exhibit 10.2

EXECUTION VERSION

HORIZON LINES, LLC

SECOND LIEN SENIOR SECURED NOTES DUE 2016

PURCHASE AGREEMENT

October 5, 2011

The Purchaser named on the signature page hereto

Located at the address specified on the signature page hereto

Ladies and Gentlemen:

Horizon Lines, LLC, a Delaware limited liability company (the “Company”)
proposes, upon the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the purchaser named herein (the “Purchaser”),
the aggregate principal amount of its Second Lien Senior Secured Notes due 2016
(the “Second Lien Notes”) that is indicated on the signature page of the
Purchaser hereto. The Second Lien Notes (i) are to be issued pursuant to an
Indenture (the “Indenture”), to be dated of even date herewith and entered into
among the Company, the Guarantors (as defined below) party thereto and U.S. Bank
National Association, a national banking association, as trustee and collateral
agent (in such capacity, the “Trustee”). The Company’s obligations under the
Second Lien Notes, including the due and punctual payment of interest on the
Second Lien Notes, will be irrevocably and unconditionally guaranteed (the “Note
Guarantees”) by Horizon Lines, Inc., a Delaware corporation (the “Parent”) and
the Restricted Subsidiaries of the Parent who will agree to be guarantors under
the Indenture (together, with the Parent, the “Guarantors”), pursuant to a
Notation of Guarantee, each to be dated of even date herewith, by the Guarantors
(the “Notation of Guarantee”). As used herein, the term “Second Lien Notes”
shall include the Note Guarantees, unless the context otherwise requires. This
Agreement is to confirm the agreement concerning the purchase of the Second Lien
Notes from the Company by the Purchaser. The obligations of the Company and the
Guarantors under the Indenture and the Second Lien Notes will be governed by a
Pledge and Security Agreement among the Company, the Guarantors and the Trustee,
of even date herewith (the “Security Agreement”). The Second Lien Notes will be
subject to a Registration Rights Agreement (the “Registration Rights Agreement”)
among the Company, the Guarantors and the Purchasers of the Second Lien Notes,
of even date herewith.

Concurrently with the issuance of the Second Lien Notes, (i) the Company will be
issuing $225.0 million of First Lien Senior Secured Notes due 2016 (the “First
Lien Notes”), which will be guaranteed by the Guarantors; (ii) the Company and
the Guarantors will also enter into a new $100.0 million asset-based revolving
loan facility (the “New ABL Facility”); and (iii) the Parent will be completing
its offer (the “Exchange Offer”) to exchange (1) up to $180.0 million aggregate
principal amount of 6.00% Series A Convertible Senior Secured Notes due 2017
(the “Series A Convertible Notes”), (2) up to $100.0 million aggregate principal
amount of 6.00% Series B Mandatorily Convertible Senior Secured Notes (the
“Series B Convertible Notes”, and,



--------------------------------------------------------------------------------

together with the Series A Convertible Notes, the “New Convertible Notes”) and
(3) up to $50.0 million of cash for any and all of the Parent’s outstanding
4.25% Convertible Senior Notes due 2012 (the “Existing Convertible Notes”). On
September 13, 2011, Parent and certain of its subsidiaries entered into a Second
Lien Term Loan Facility (the “Second Lien Term Loan Facility”) with funds and/or
accounts managed or advised by Troob Capital Management, Post Advisory Group,
LLC, Bean Point Capital Management LP, Western Asset Management Company, Caspian
Capital LP, Archview Investment Group LP and Logan Circle Partners, L.P.
(collectively, the “Bridge Lenders”), under which the Bridge Lenders provided
$25.0 million aggregate principal amount of term loans (the “Bridge Loans”).

Collectively, the following are referred to herein as the “Transaction
Documents”: (i) this Agreement and the other purchase agreements relating to the
issuance and sale of the Second Lien Notes (collectively, the “Second Lien
NPAs”), (ii) the Indenture, (iii) the Second Lien Notes and the associated Note
Guarantees, (iv) the Registration Rights Agreement, (v) the Security Agreement,
(vi) the purchase agreements relating to the issuance and sale of the First Lien
Notes (collectively, the “First Lien NPAs”), (vii) the indenture governing the
First Lien Notes, (viii) the First Lien Notes and the associated guarantees,
(ix) the registration rights agreement relating to the First Lien Notes, (x) the
pledge and security agreement relating to the First Lien Notes, (xi) the
indenture governing the New Convertible Notes, (xii) the New Convertible Notes
and the associated guarantees, (xiii) the registration rights agreement relating
to the New Convertible Notes, (xiv) the common stock of Parent, par value $0.01
per share (the “Common Stock”) to be issued in the Exchange Offer, (xv) the
warrants to be issued in the Exchange Offer and upon conversion of the New
Convertible Notes (the “Warrants’), (xvi) the warrant agreement governing the
Warrants between the Parent and the warrant agent thereunder, (xvii) the pledge
and security agreement relating to the New Convertible Notes, (xviii) the
agreement governing the New ABL Facility and all guarantee, pledge and security
agreements associated therewith and (xix) the intercreditor agreement among the
Company, the Guarantors, the agent under the New ABL Facility, the Trustee (as
collateral agent with respect to the Second Lien Notes), the collateral agent
with respect to the First Lien Notes and the collateral agent with respect to
the Convertible Notes (the “Intercreditor Agreement”), in each case, of even
date herewith. Collectively, the transactions contemplated by the Transaction
Documents (including, without limitation, the use of proceeds therefrom) and the
Exchange Offer are referred to herein as the “Transactions”. Collectively, items
(iv), (ix) and (xiii) are referred to herein as the “Registration Rights
Agreements”.

1. Purchase of the Second Lien Notes. The Company and the Guarantors, jointly
and severally hereby agree, on the basis of the representations, warranties,
covenants and agreements of the Purchaser contained herein and subject to all
the terms and conditions set forth herein, to issue and sell to the Purchaser
and, upon the basis of the representations, warranties and agreements of the
Company and the Guarantors herein contained and subject to all the terms and
conditions set forth herein, the Purchaser agrees, to purchase from the Company
the aggregate principal amount of Second Lien Notes that is indicated on the
signature page of the Purchaser hereto for total consideration, consisting of
(i) the principal amount of Bridge Loans under the Second Lien Term Loan
Facility indicated on the Company’s and the Guarantors’ signature page hereto
(the “Discharged Loans”) and (ii) the amount of cash indicated on the Company’s
and the Guarantors’ signature page hereto. The aggregate principal amount of the
Discharged Loans shall be deemed repaid and discharged as of the time the
transactions contemplated by this Agreement have been consummated.

 

2



--------------------------------------------------------------------------------

2. Payment for and Delivery of the Second Lien Notes. Subject to the
satisfaction or waiver of the conditions set forth in Section 6 below, the
closing (the “Closing”) of the purchase and sale of the Second Lien Notes shall
occur at 9:00 a.m., New York City time, on the date hereof. The Closing will be
held at the offices of Paul, Weiss, Rifkind, Wharton & Garrison LLP, New York,
New York, or at such other location as the Company and the Purchaser may
otherwise agree. The date hereof is referred to herein as the “Closing Date.”

The Second Lien Notes will be delivered to the Purchaser, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Purchaser of the purchase price therefor by wire transfer in
immediately available funds, by causing DTC to credit the Second Lien Notes to
the account of the Purchaser at DTC designated in Annex 1 hereto. The Second
Lien Notes will be evidenced by one or more global securities in definitive form
and will be registered in the name of Cede & Co. as nominee of DTC.

3. Representations, Warranties and Agreements of the Company and the Guarantors.
Each of the Company and the Guarantors, jointly and severally, represent,
warrant and agree, on and as of the date hereof, as follows:

(a) The Registration Statement of the Parent on Form S-4, relating to the
Exchange Offer, as filed with the Securities and Exchange Commission (the
“Commission”) on August 26, 2011, as amended on September 19, 2011,
September 22, 2011, September 26, 2011 and September 29, 2011 (as so amended,
the “Registration Statement”), together with the form of Indenture attached
hereto as Exhibit I, the form of Security Agreement attached hereto as Exhibit
II, the form of Intercreditor Agreement attached hereto as Exhibit III and the
form of Registration Rights Agreement attached hereto as Exhibit IV hereto,
(collectively, the “Disclosure Package”), contains all the information specified
in, and meeting the requirements of, Rule 144A(d)(4) under the Securities Act of
1933 (the “Securities Act”). The Registration Statement was declared effective
by the Commission on October 3, 2011.

(b) The Second Lien Notes and Note Guarantees are not of the same class (within
the meaning of Rule 144A under the Securities Act) as securities of the Company
or the Guarantors that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated inter-dealer quotation system.

(c) None of the Company or the Guarantors is, and after giving effect to the
Transactions, as described under “Unaudited Pro Forma Condensed Combined
Financial Information” in the Disclosure Package, will be, an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act and the rules and regulations of the Commission
thereunder.

(d) The offer and sale of the Second Lien Notes pursuant hereto is exempt from
the registration requirements of the Securities Act. No form of general
solicitation or general advertising within the meaning of Regulation D under the
Securities Act (including,

 

3



--------------------------------------------------------------------------------

but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising) was used by the Company or
the Guarantors, any of their respective Affiliates or any of their
representatives in connection with the offer and sale of the Second Lien Notes.

(e) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or any of their
respective representatives with respect to Second Lien Notes sold outside the
United States to non-U.S. persons, and the Company and the Guarantors and any of
their respective Affiliates and any person acting on their behalf has complied
with and will implement the “offering restrictions” required by Rule 902 under
the Securities Act.

(f) The Disclosure Package has been prepared by the Company, the Parent and the
other Guarantors for use in connection with the issuance of the Second Lien
Notes. No other materials have been prepared by the Company, the Parent or the
other Guarantors for use in connection with the issuance of the Second Lien
Notes. No order or decree preventing the use of the Disclosure Package, or any
order asserting that the Transactions are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Company or the
Guarantors, is contemplated.

(g) As of the date hereof, the Disclosure Package does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in the light of the circumstances under
which they were made, not misleading.

(h) The statistical and market-related data included in the Disclosure Package
are based on or derived from sources that the Company and the Guarantors believe
to be reliable in all material respects.

(i) Each of the Company and the Guarantors and their respective subsidiaries has
been duly organized, is validly existing and in good standing as a limited
liability company or corporation, as applicable, under the laws of its
jurisdiction of organization and is duly qualified to do business and in good
standing as a limited liability company or corporation, as applicable, in each
jurisdiction in which its ownership or lease of property or the conduct of its
businesses requires such qualification, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have (i) a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Company and the Guarantors, taken as a whole or (ii) a material
adverse effect on the performance by the Company and the Guarantors of this
Agreement or any of the Transaction Documents (as defined below) or the
consummation of any of the transactions contemplated hereby or thereby (the
events described in clauses (i) and (ii), collectively, a “Purchase Agreement
Material Adverse Effect”); each of the Company, the Guarantors and their
respective subsidiaries has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged. The Company and
the Guarantors do not own or control, directly or indirectly, any corporation,

 

4



--------------------------------------------------------------------------------

association or other entity other than the subsidiaries listed on Exhibit V
hereto. None of the subsidiaries of the Company or any of the Guarantors (other
than as identified as such in Exhibit V) is a “significant subsidiary” (as
defined in Rule 405 under the Securities Act).

(j) The Parent has the authorized capitalization as set forth in the Disclosure
Package, and all of the issued and outstanding shares of capital stock of the
Parent have been duly authorized and validly issued and are fully paid and
non-assessable.

(k) All of the issued and outstanding equity interests of the Company are
directly or indirectly owned by Horizon Lines Holding Corp. and have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
of record by one or more of the Other Guarantors, free and clear of all Liens
other than those imposed in connection with the Transactions. All of the issued
and outstanding shares of capital stock or equity interests (as the case may be)
of Hawaii Stevedores, Inc., Horizon Lines Holding Corp., Horizon Lines of Puerto
Rico, Inc., Horizon Lines of Alaska, LLC, Horizon Lines of Guam, LLC, Horizon
Lines Vessels, LLC, H-L Distribution Service, LLC, Horizon Logistics, LLC, Aero
Logistics, LLC, Sea-Logix, LLC and Horizon Services Group, LLC (together, the
“Other Guarantors”), have been duly authorized and validly issued, are fully
paid and non-assessable and are owned of record by one or more of the Other
Guarantors, free and clear of all Liens other than those imposed in connection
with the Transactions.

(l) Each of the Company and the Guarantors has all requisite limited liability
company or corporate power, as applicable, and authority to execute, deliver and
perform its obligations under the Indenture. The Indenture has been duly and
validly authorized by each of the Company and the Guarantors and upon its
execution and delivery and constitutes the valid and binding agreement of each
of the Company and the Guarantors, enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). No qualification of the Indenture under the Trust Indenture
Act of 1939 (the “Trust Indenture Act”) is required in connection with the offer
and sale of the Second Lien Notes in the manner contemplated hereby.

(m) The Company has all requisite limited liability company power and authority
to execute, issue, sell and perform its obligations under the Second Lien Notes.
The Second Lien Notes have been duly authorized by the Company and, when duly
executed by the Company in accordance with the terms of the Indenture, assuming
due authentication of the Second Lien Notes by the Trustee, upon delivery to the
Purchaser against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

5



--------------------------------------------------------------------------------

(n) Each of the Company and the Guarantors has all requisite limited liability
company or corporate power, as applicable, and authority to execute, deliver and
perform its obligations under the Security Agreement. The Security Agreement has
been duly and validly authorized by each of the Company and the Guarantors and
upon its execution and delivery and constitutes the valid and binding agreement
of each of the Company and the Guarantors, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium, and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(o) Each of the Company and the Guarantors has all requisite limited liability
company or corporate power, as applicable, and authority to execute, deliver and
perform its obligations under the Intercreditor Agreement. The Intercreditor
Agreement has been duly and validly authorized by each of the Company and the
Guarantors and upon its execution and delivery and constitutes the valid and
binding agreement of each of the Company and the Guarantors, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

(p) Each of the Company and the Guarantors has all requisite limited liability
company or corporate power, as applicable, and authority to execute, deliver and
perform its obligations under the Registration Rights Agreement. The
Registration Rights Agreement has been duly and validly authorized by each of
the Company and the Guarantors and upon its execution and delivery and
constitutes the valid and binding agreement of each of the Company and the
Guarantors, enforceable against it in accordance with its terms, except (i) as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) as any indemnification provisions contained therein relating to
securities law liabilities may be unenforceable.

(q) Each of the Guarantors has all requisite corporate or limited liability
company power and authority, as applicable, to execute, issue, sell and perform
its obligations under the Note Guarantees and the related Notation of Guarantee.
The Note Guarantees and Notations of Guarantee have been duly authorized by the
Guarantors and, when duly executed by the Guarantors in accordance with the
terms of the Indenture will constitute valid and binding obligations of each of
the Guarantors entitled to the benefits of the Indenture, enforceable against
each of the Guarantors in accordance with their terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

6



--------------------------------------------------------------------------------

(r) Each of the Company, the Guarantors and their respective subsidiaries, as
applicable, has all requisite limited liability or corporate power and
authority, as applicable, to execute, deliver and perform its obligations under
each Transaction Document (other than the Second Lien NPAs, the Indenture, the
Second Lien Notes, the Note Guarantees, the Notations of Guarantee, the Security
Agreement, the Intercreditor Agreement, the Registration Rights Agreement and
the First Lien NPAs) to which it is a party. Each such Transaction Document has
been duly and validly authorized by each of the Company and the Guarantors (to
the extent a party thereto), and will be validly executed and delivered and
(assuming the due authorization, execution and delivery thereof by any other
parties thereto other than the Company and the Guarantors) will constitute the
valid and binding obligation of each of the Company and the Guarantors (to the
extent a party thereto), in accordance with the terms thereof, enforceable
against it in accordance with its terms, except (i) as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and, as to
rights of indemnification and contribution with respect to liabilities under
securities laws, by principles of public policy and (ii) as any indemnification
provisions contained therein relating to securities law liabilities may be
unenforceable. To the extent described in the Disclosure Package, each
Transaction Document conforms in all material respects to the description
thereof in the Disclosure Package.

(s) Each of the Company and each of the Guarantors has all requisite limited
liability or corporate power and authority, as applicable, to execute, deliver
and perform its obligations under this Agreement, the other Second Lien NPAs and
the First Lien NPAs. This Agreement, the other Second Lien NPAs and the First
Lien NPAs have been duly and validly authorized, executed and delivered by the
Company and each of the Guarantors.

(t) The Transactions will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of the Company, the Guarantors or their
respective subsidiaries, or constitute a default under, any indenture, mortgage,
deed of trust, loan agreement, license, lease or other agreement or instrument
to which the Company, the Guarantors or any of their respective subsidiaries is
a party or by which the Company, the Guarantors or any of their respective
subsidiaries is bound or to which any of the property or assets of the Company,
the Guarantors or any of their respective subsidiaries is subject, except for
Liens created by the Transaction Documents, (ii) result in any violation of the
provisions of the certificate of formation, limited liability company agreement,
charter or by-laws (or similar organizational documents) of any of the Company,
the Guarantors or any of their respective subsidiaries or (iii) result in any
violation of any statute or any judgment, order, decree, rule or regulation of
any court or governmental agency or body having jurisdiction over any of the
Company, the Guarantors or any of their respective subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii) above, where
any such matters would not, individually or in the aggregate, have a Purchase
Agreement Material Adverse Effect.

(u) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over any of the Company, the Guarantors or any of their respective subsidiaries
and properties or assets is

 

7



--------------------------------------------------------------------------------

required for the execution, delivery and performance by the Company and the
Guarantors, to the extent a party thereto, of the Transaction Documents or the
completion of the Transactions, except in connection with the registration
process contemplated by the Registration Rights Agreements.

(v) Other than pursuant to the Registration Statement and other than the
Registration Rights Agreements, there are no contracts, agreements or
understandings between any of the Company and the Guarantors and any person,
granting such person the right to require the Company or the Guarantors to file
a registration statement under the Securities Act with respect to any securities
of the Company or the Guarantors owned or to be owned by such person.

(w) None of the Company, the Guarantors nor any other person acting on behalf of
the Company or the Guarantors has sold or issued any securities that would be
integrated with the offering of the Second Lien Notes contemplated by this
Agreement pursuant to the Securities Act, the rules and regulations thereunder
or the interpretations thereof by the Commission. The Company and the Guarantors
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act), of any Second Lien Notes or any
substantially similar security issued by the Company or the Guarantors, within
six months subsequent to the date hereof, is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Second Lien Notes in the United States and to U.S. persons contemplated
by this Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulation S
of, the Securities Act.

(x) Since the date of the latest audited financial statements of the Parent
included in the Disclosure Package and except as disclosed in the Disclosure
Package, none of the Company, the Guarantors or any of their respective
subsidiaries has (i) sustained any loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or court or governmental action, order
or decree, (ii) issued or granted any securities, (iii) incurred any liability
or obligation, direct or contingent, other than liabilities and obligations that
were incurred in the ordinary course of business, that is material to the
Company and its subsidiaries, taken as a whole, (iv) entered into any
transaction not in the ordinary course of business, that is material to the
Company and its subsidiaries, taken as a whole, (v) declared or paid any
dividend on its capital stock, and (vi) since such date, there has not been any
change in the capital stock or limited liability interests, as applicable, or
long-term debt of any of the Company, the Guarantors or any of their respective
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity or limited liability company interests, as
applicable, properties, management, business or prospects of any of the Company,
the Guarantors or their respective subsidiaries, in each case except as would
not, in the aggregate, reasonably be expected to have a Purchase Agreement
Material Adverse Effect and except, in the case of clauses (ii), (iii), (iv) and
(vi), pursuant to the Transactions.

 

8



--------------------------------------------------------------------------------

(y) Except as disclosed in the Disclosure Package, there are no judicial,
administrative, legal or governmental proceedings (including any notice of
violation or alleged violation) pending to which any of the Company, the
Guarantors or any of their respective subsidiaries is a party or of which any
property or assets of the Company, the Guarantors or any of their respective
subsidiaries is the subject that would, in the aggregate, reasonably be expected
to have a Purchase Agreement Material Adverse Effect. To the Company’s and the
Guarantors’ knowledge, no such proceedings are threatened or contemplated by
governmental authorities or others.

(z) Except as would not reasonably be expected to have a Purchase Agreement
Material Adverse Effect:

(i) The facilities and properties owned, leased or operated by the Company and
the Guarantors or any of their subsidiaries (the “Properties”) do not contain
any gasoline or petroleum (including crude oil or any fraction thereof) or
petroleum products or any hazardous or toxic substances, materials or wastes,
defined or regulated as such in or under any Environmental Law (as defined
below), including, without limitation, asbestos, perchlorate, polychlorinated
biphenyls and urea-formaldehyde insulation (“Materials of Environmental
Concern”) in amounts or concentrations which (i) constitute a violation of, or
(ii) could reasonably be expected to give rise to liability on behalf of any of
the Company or the Guarantors under, any and all applicable foreign, federal,
state, local or municipal laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, requirements of the government of the United States
of America or any other nation, or of any political subdivision thereof, whether
state or local (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of (i) human health from
exposure to any Materials of Environmental Concern or (ii) the environment, as
now or may at any time be in effect during the term of this Agreement
(“Environmental Law”);

(ii) The Properties, including any vessel owned, bareboat chartered or operated
by the Company or the Guarantors and their respective subsidiaries other than
Vessels owned by an entity other than the Company and the Guarantors and which
are managed under Vessel management agreements, (the “Vessels”), and all
operations of the Company and the Guarantors and/or their respective
subsidiaries at the Properties or respecting the Vessels are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties,
including the Vessels, or the business operated by the Company, the Guarantors
or any of their subsidiaries (the “Business”);

(iii) Materials of Environmental Concern have not been transported or disposed
of from the Properties, including the Vessels, in violation of, or in a manner
or to a location that could reasonably be expected to give rise to liability on
behalf of the Company or the Guarantors under any Environmental Law, and no
Materials of Environmental Concern have been generated, treated, stored or
disposed of at, on or under any of the Properties or from the Vessels in
violation of, or in a manner that could reasonably be expected to give rise to
liability on behalf of the Company or the Guarantors under, any applicable
Environmental Law; and

 

9



--------------------------------------------------------------------------------

(iv) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, including the Vessels, or
arising from or related to the operations of the Company or the Guarantors or
any Subsidiary in connection with the Properties, including the Vessels, or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability on behalf of
the Company or the Guarantors under Environmental Laws.

(aa) (i) Each “employee benefit plan” (within the meaning of Section 3(3) of the
Employee Retirement Security Act of 1974, as amended (“ERISA”) and whether or
not subject to ERISA) that is or, in the past six years has been maintained,
administered or contributed to, or has had any obligation to contribute to, by
any of the Company, the Guarantors or any member of the respective Controlled
Group (each a “Plan”), has been maintained in compliance with its terms and with
the requirements of all applicable statutes, rules and regulations including
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) no Plan is or was subject to Title IV of ERISA
or is or was a Multiemployer Plan; (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification; and (v) none of the Company or the Guarantors or a member of
a Controlled Group under any of them has any material liability with regards to
any post-retirement welfare benefit under a Plan other than as required by Part
6 of Subtitle B of Title I of ERISA or similar required continuation of coverage
law.

(bb) The Parent. and each of its subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) that complies with the requirements of the Exchange Act and
that has been designed by, or under the supervision of, the Parent’s principal
executive and principal financial officers, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles in the United States. The Parent, and each of its
subsidiaries maintains internal accounting controls sufficient to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States, including, but
not limited to, internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of the relevant entity’s financial statements in
conformity with accounting principles generally accepted in the United States
and to maintain accountability for its assets, (iii) access to the relevant
entity’s assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for the relevant
entity’s assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. As of the date of
the most recent consolidated balance sheet of the Parent, reviewed or audited by
Ernst & Young LLP, there were no material weaknesses in any of the Parent’s or
its subsidiaries’ internal control over financial reporting.

 

10



--------------------------------------------------------------------------------

(cc) After giving effect to the Transactions (including, without limitation, the
retirement of existing indebtedness and the related agreements contemplated
thereby), none of the Company, the Guarantors or any of their respective
subsidiaries (i) is in violation of its certificate of formation, limited
liability company agreement, charter or by-laws (or similar organizational
documents), (ii) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject, or (iii) is in violation of
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over it or its property or assets or has failed to
obtain any license, permit, certificate, franchise or other governmental
authorization or permit necessary to the ownership of its property or to the
conduct of its business, except in the case of clauses (ii) and (iii), to the
extent any such conflict, breach, violation, failure or default would not,
individually or in the aggregate, have a Purchase Agreement Material Adverse
Effect.

(dd) None of the Parent, the Company, the other Guarantors or any of their
respective subsidiaries, nor, to the knowledge of the Parent, the Company or the
other Guarantors, any director, officer, manager, member, agent, employee or
other person associated with or acting on behalf of the Parent, the Company, the
other Guarantors or any of their respective subsidiaries, has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(ee) None of the Transactions will violate or result in a violation of
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

(ff) The Parent, the Company and the other Guarantors and their respective
Affiliates have not taken, directly or indirectly, any action designed to or
that has constituted or that would reasonably be expected to cause or result in
the stabilization or manipulation of the price of the First Lien Notes, the
Second Lien Notes, the New Convertible Notes, the Existing Convertible Notes or
the common stock of the Parent.

(gg) (i) The Parent and its subsidiaries maintains “disclosure controls and
procedures” (as such term is defined in Rule 13a-15(e) under the Exchange Act),
(ii) such disclosure controls and procedures are designed to ensure that the
information required to be disclosed by the Parent and its subsidiaries in the
reports they file or submit under the Exchange Act is accumulated and
communicated to management of the Parent and its subsidiaries, including their
respective principal executive officers and principal financial officers, as
appropriate, to allow timely decisions regarding required disclosure to be made;
and (iii) such disclosure controls and procedures are effective in all material
respects to perform the functions for which they were established.

 

11



--------------------------------------------------------------------------------

(hh) Except as disclosed in the Disclosure Package, since the date of the most
recent balance sheet of the Company and the Parent and their respective
consolidated subsidiaries included in the Disclosure Package, (i) the Company
and the Parent have not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal control over financial
reporting, that could adversely affect the ability of the Company, the Parent or
any of their respective subsidiaries to record, process, summarize and report
financial data, or any material weaknesses in internal control over financial
reporting, and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the internal control over
financial reporting of any of the Company, the Parent and each of their
respective subsidiaries; and (ii) there have been no significant changes in
internal control over financial reporting or in other factors that could
significantly affect internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

(ii) After giving effect to the Transactions (including, without limitation, the
retirement of existing indebtedness and the related agreements contemplated
thereby), the Company and each Guarantor owns and has good title to its
“Collateral” (as defined in Exhibit I hereto), free and clear of all “Liens” (as
defined in Exhibit I hereto) other than “Permitted Liens” (as defined in Exhibit
I hereto). The Liens granted under the Indenture and the Security Agreement (the
“Second Lien Note Liens”) will constitute valid and continuing Liens on the
Collateral in favor of the Trustee on behalf of and for the benefit of the
holders of the First Lien Notes, which Liens on the Collateral (1) will have
been perfected (as described in, and subject to any exceptions to be set forth
in the Disclosure Package) (2) will have the priority set forth in the
Disclosure Package, and (3) will be enforceable as such as against creditors of
and purchasers from the Company and each Guarantor in accordance with its terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Company and the Guarantors will have received all
consents and approvals required by the terms of the Security Agreement to the
pledge of the Collateral to the Trustee under the Indenture and under the
Security Agreement. As of the Closing Date, all action necessary to perfect the
Second Lien Note Liens will have been duly taken.

(jj) After giving effect to the Transactions (including, without limitation, the
retirement of existing indebtedness and the related agreements contemplated
thereby), other than Liens granted pursuant to the Transaction Documents and
Permitted Liens, none of the Company or the Guarantors have pledged, assigned,
sold or granted a security interest in the Collateral. All actions necessary
(including the filing of UCC-1 financing statements and filings with the United
States Patent and Trademark Office, the United States Copyright Office or any
applicable foreign intellectual property office or agency) to protect and
evidence the Trustee’s Liens in the Collateral will have been duly and
effectively taken by the Company and the Guarantors (as described in, and
subject to any exceptions to be set forth in the Security Agreement). After
giving effect to the Transactions (including, without limitation, the retirement
of existing indebtedness and the related agreements contemplated thereby), no
security agreement, financing statement, equivalent security or Lien instrument
or continuation statement authorized by the Company or any Guarantor and listing
the Company or any

 

12



--------------------------------------------------------------------------------

Guarantor as debtor covering all or any part of the Collateral shall be on file
or of record in any jurisdiction, except in respect of Permitted Liens or such
as may have been filed, recorded or made as contemplated by the Transaction
Documents.

(kk) The historical financial statements (including the related notes and
supporting schedules) included in Disclosure Package present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved.

(ll) The pro forma financial statements included in the Disclosure Package
include assumptions that provide a reasonable basis for presenting the
significant effects directly attributable to the Transactions, and the related
pro forma adjustments give appropriate effect to those assumptions. The pro
forma financial statements included in the Disclosure Package have been prepared
in accordance with the Commission’s rules and guidance with respect to pro forma
financial information. The pro forma financial statements set forth in the
Disclosure Package have been prepared on the basis consistent with such
historical financial statements, include all material adjustments to the
historical financial data required by Rule 11-02 of Regulation S-X to reflect
the Transactions, and give effect to assumptions made on a reasonable basis and
in good faith present fairly in all material respects the Transactions.

(mm) No labor disturbance by or dispute with the employees of the Parent or any
of its subsidiaries exists or, to the knowledge of the Parent or such
subsidiaries, is imminent that would reasonably be expected to have a Purchase
Agreement Material Adverse Effect.

(nn) Except as disclosed in the Disclosure Package, there is and has been no
material failure on the part of the Company or the Guarantors, to the extent
applicable, or any of the Company’s or the Guarantors’ directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith.

(oo) The operations of the Company, the Guarantors and their respective
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Guarantors or any
of their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company or the Guarantors, threatened.

(pp) None of the Company, the Guarantors or any of their respective subsidiaries
nor, to the knowledge of any of the Company or the Guarantors, any director,
officer, manager, member, agent, employee or affiliate of any of the Company,
the Guarantors

 

13



--------------------------------------------------------------------------------

or any of their respective subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company and the Guarantors will not
directly or indirectly use the proceeds of the offering of the First Lien Notes,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(qq) Immediately after the consummation of the Transactions, each of the Company
and the Guarantors will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
relevant entity are not less than the total amount required to pay the probable
liabilities of such entity on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii) the
relevant entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) assuming the completion of the
transactions contemplated by the Transaction Documents, the relevant entity is
not incurring debts or liabilities beyond its ability to pay as such debts and
liabilities mature, (iv) the relevant entity is not engaged in any business or
transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such entity is
engaged, and (v) the relevant entity is not a defendant in any civil action that
is reasonably expected to result in a judgment that such entity is or would
become unable to satisfy. In computing the amount of such contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

(rr) None of the Company or the Guarantors is a party to any contract, agreement
or understanding with any person that would give rise to a valid claim against
any of them or the Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the Transactions.

Any certificate signed by any officer of the Company and delivered to the
Purchaser or counsel for the Purchaser in connection with the offering of the
First Lien Notes shall be deemed a representation and warranty by the Company,
as to matters covered thereby, to the Purchaser, and not a representation or
warranty by the individual officer.

Any certificate signed by any officer of any of the Guarantors and delivered to
the Purchaser or counsel for the Purchaser in connection with the offering of
the First Lien Notes shall be deemed a representation and warranty by such
Guarantor, as to matters covered thereby, to the Purchaser, and not a
representation or warranty by the individual officer.

4. Representations, Warranties and Agreements of the Purchaser. The Purchaser
hereby represents and warrants to the Company and the Guarantors as follows (it
being understood that the Purchaser does not make any representation, warranty,
covenant or agreement to any other purchaser of Second Lien Notes or to the
Company or the Guarantors on behalf of any other purchaser of the Second Lien
Notes):

(a) The Purchaser (i) is knowledgeable, sophisticated and experienced in making,
and is qualified to make, decisions with respect to investments in securities
representing an investment decision like that involved in the purchase of the
Second Lien Notes, and has requested, received, reviewed and considered all
information it deems relevant in making an informed decision to purchase the
Second Lien Notes; (ii) is acquiring the Second Lien Notes in the ordinary
course of its business and for its own account for investment purposes only and
with no present intention of distributing any of such Second Lien Notes or any
arrangement or understanding with any other persons regarding the distribution
of such Second Lien Notes; and (iii) will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Second Lien Notes
except in compliance with the Securities Act and any applicable state securities
laws.

 

14



--------------------------------------------------------------------------------

(b) The Purchaser is a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act.

(c) The Purchaser understands and acknowledges that (i) the Second Lien Notes
are being offered in transactions not involving any public offering within the
meaning of the Securities Act; (ii) the initial offering and issuance of the
Second Lien Notes has not been registered under the Securities Act or any other
securities laws, (iii) if in the future it decides to resell, pledge or
otherwise transfer the Second Lien Notes that it purchases hereunder, those
Second Lien Notes, absent an effective registration statement under the
Securities Act, may be resold, pledged or transferred only pursuant to an
applicable exemption from registration under the Securities Act in accordance
with any applicable securities laws of the states and other jurisdictions of the
United States, and (iv) it will, and each subsequent holder of any of the Second
Lien Notes that it purchases in this offering is required to, notify any
subsequent purchaser of such Second Lien Notes from it or subsequent holders, as
applicable, of the resale restrictions referred to in clause (iii) above.

(d) The Purchaser understands and acknowledges that the Company and the
Guarantors are relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understanding of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Second Lien Notes.

(e) The Purchaser understands that the Second Lien Notes will bear a restrictive
legend substantially in the following form:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT

 

15



--------------------------------------------------------------------------------

THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF
THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE
UNITED STATES TO A NON-U.S. PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 904 UNDER THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN
OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), (ii) TO THE ISSUER, OR
(iii) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION, AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY
EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

(f) (i) The Purchaser has full right, power, authority and capacity to enter
into this Agreement and to consummate the transactions contemplated hereby and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) the execution, delivery and performance
of the Agreement by the Purchaser and the consummation of the transactions
herein contemplated will not violate any provision of the organizational
documents of the Purchaser or any statute or any authorization, judgment,
decree, order, rule or regulation of any court or any regulatory body,
administrative agency or other governmental body applicable to Purchaser.

(g) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Second Lien Notes or the fairness or
suitability of the investment in the Second Lien Notes nor have such authorities
passed upon or endorsed the merits of the offering of the Second Lien Notes.

(h) The Purchaser’s principal executive offices are in the jurisdiction set
forth under the Purchaser’s signature on the signature block hereto.

 

16



--------------------------------------------------------------------------------

(i) The Purchaser acknowledges that the Company, the Guarantors and its counsel
will rely upon the accuracy of the foregoing acknowledgments, representations
and agreements. The Purchaser agrees that if any of the acknowledgments,
representations or agreements that Purchaser is deemed to have made by its
purchase of the Second Lien Notes is no longer accurate, it shall promptly
notify the Company and the Guarantors. If the Purchaser is purchasing the Second
Lien Notes as a fiduciary or agent for one or more investor accounts, the
Purchaser represents that it has sole investment discretion with respect to each
of those accounts and full power to make the above acknowledgments,
representations and agreements on behalf of each account.

5. Agreements of the Company and the Guarantors. The Company and the Guarantors,
jointly and severally, agree with the Purchaser as follows:

(a) The Company and the Guarantors will apply the net proceeds from the sale of
the Second Lien Notes to be sold by the Company hereunder substantially in
accordance with the description set forth in the Disclosure Package under the
caption “Unaudited Pro Forma Condensed Combined Financial Information”.

(b) The Company, the Guarantors and their respective Affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company and the Guarantors in
connection with the offering of the Second Lien Notes.

(c) The Second Lien Notes will be eligible for clearance and settlement in the
United States through DTC and in Europe through Euroclear Bank, S.A./N.V., or
Clearstream Banking, société anonyme.

(d) The Company and the Guarantors will not, and will not cause their respective
Affiliates to, engage in any “directed selling efforts” within the meaning of
Rule 902 under the Securities Act.

(e) The Company and the Guarantors will, and will cause their respective
Affiliates to, comply with and implement the “offering restrictions” required by
Rule 902 under the Securities Act with respect to the sale of the Second Lien
Notes.

(f) The Company and the Guarantors agree not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Second Lien
Notes in a manner that would require the registration under the Securities Act
of the sale to the Purchaser of the Second Lien Notes. The Company and the
Guarantors will take reasonable precautions designed to insure that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the Securities Act) or U.S. resident (as defined in the
Investment Company Act), of any Notes or any substantially similar security
issued by the Company or the Guarantors, within six months subsequent to the
date on which the distribution of the Second Lien Notes has been completed (as
notified to the Company by the Purchaser), is made under restrictions and other
circumstances reasonably designed not to affect the status of

 

17



--------------------------------------------------------------------------------

the offer and sale of the Second Lien Notes in the United States and to U.S.
persons or U.S. residents contemplated by this Agreement as transactions exempt
from the registration provisions of the Securities Act, including any sales
pursuant to Rule 144A under, or Regulations D or S of, the Securities Act.

(g) The Company and the Guarantors agree to comply with all agreements set forth
in the representation letters of the Company and the Guarantors to DTC relating
to the approval of the First Lien Notes by DTC for “book entry” transfer.

6. Conditions to Purchaser’s Obligations. The obligations of the Purchaser
hereunder are subject (i) to the accuracy of the representations and warranties
of the Company and the Guarantors contained herein, (ii) to the accuracy of the
statements of each of the Company, the Guarantors and each of their respective
officers made in any certificate delivered pursuant hereto, (iii) to the
performance by the Company and the Guarantors of their respective obligations
hereunder, and (iv) to each of the following additional terms and conditions:

(a) All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Transaction Documents and all other
legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Purchaser, and the Company and the Guarantors shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

(b) Kirkland & Ellis, LLP, special counsel to the Company and the Guarantors,
shall have delivered an opinion reasonably satisfactory to the Purchaser;

(c) Carlsmith Ball LLP, special Hawaii counsel to Hawaii Stevedores, Inc., shall
have delivered an opinion reasonably satisfactory to the Purchaser;

(d) The Parent shall have furnished or caused to be furnished to the Purchaser a
certificate of the Chief Financial Officer of the Parent, or other officers
satisfactory to the Purchaser, dated the date hereof, as to such matters as the
Purchaser may reasonably request, including, without limitation, a statement
that:

(i) The representations, warranties and agreements of the Company and the
Guarantors, as applicable, in Section 3 herein and in any other Transaction
Document to which each of the Company and any of the Guarantors, as applicable,
is a party are true and correct, and the Company and the Guarantors, as
applicable, has complied with all its agreements contained herein and in any
other Transaction Document to which it is a party and satisfied all the
conditions on its part to be performed or satisfied hereunder or thereunder;

(ii) They have carefully examined the Disclosure Package and, in their opinion,
the Disclosure Package, as of the date hereof, does not contain any untrue
statement of a material fact and does not omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

18



--------------------------------------------------------------------------------

(e) The Parent shall have furnished or caused to be furnished to the Purchaser a
certificate of the Parent, dated the date hereof, substantially in the form of
Exhibit VI hereto.

(f) The Parent shall have furnished or caused to be furnished to the Purchaser a
solvency certificate, dated the date hereof, substantially in the form of
Exhibit VII hereto.

(g) The Second Lien Notes shall be eligible for clearance and settlement through
DTC.

(h) The Company and the Trustee shall have executed and delivered the Indenture,
and the Purchaser shall have received an original copy thereof, duly executed by
the Company and the Trustee.

(i) The Second Lien Notes shall have been duly executed and delivered by the
Company and duly authenticated by the Trustee.

(j) The Note Guarantees shall have been duly executed and delivered by the
Guarantors.

(k) Each Notation of Guarantee shall have been duly executed and delivered by
the Guarantors.

(l) Each of the Transaction Documents shall have been duly executed and
delivered by the respective parties thereto (other than the Purchaser).

(m) The representations and warranties of each of the Company and the Guarantors
(to the extent a party thereto) contained in the Transaction Documents to which
each of the Company and any such Guarantor is a party are true and correct as of
the date hereof.

(n) Second Lien Notes (in an aggregate principal amount equal to $100.0 million
less the aggregate principal amount of Second Lien Notes sold hereby) shall have
been sold pursuant to the other Second Lien Purchase Agreements simultaneously
with the sale of the Second Lien Notes sold hereby, and the use of proceeds
therefrom shall conform to the description in the Disclosure Package under
“Unaudited Pro Forma Condensed Combined Financial Information”.

(o) The First Lien Notes shall have been issued, and the use of proceeds
therefrom shall conform to the description in the Disclosure Package under
“Unaudited Pro Forma Condensed Combined Financial Information”.

(p) All parties to the New ABL Facility shall have executed and delivered the
New ABL Facility and all borrowings thereunder contemplated by the Disclosure
Package shall have been made.

 

19



--------------------------------------------------------------------------------

(q) The Exchange Offer and the other Transactions shall have been consummated as
contemplated by the Disclosure Package.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Purchaser.

7. Indemnification and Contribution.

(a) Each of the Company and the Guarantors hereby agrees, jointly and severally,
to indemnify and hold harmless the Purchaser, its Affiliates, directors,
officers and employees and each person, if any, who controls the Purchaser
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any loss, claim, damage or liability, joint or
several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Second Lien Notes), to which the Purchaser, affiliate, director, officer,
employee or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any breach by the Company or the Guarantors of any
representation or warranty or material failure to comply with any of the
covenants and agreements contained in this Agreement, (ii) any untrue statement
or alleged untrue statement of a material fact contained (A) in the Disclosure
Package or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company or the
Guarantors (or based upon any written information furnished by the Company or
the Guarantors) specifically for the purpose of qualifying any or all of the
Second Lien Notes under the securities laws of any state or other jurisdiction
(any such application, document or information being hereinafter called a “Blue
Sky Application”), (iii) the omission or alleged omission to state in the
Disclosure Package, or in any amendment or supplement thereto, in any Blue Sky
Application, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iv) the Transactions (other than those contemplated by this
Agreement) and shall reimburse the Purchaser and each such director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by the Purchaser, affiliate, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred. The foregoing indemnity agreement is in addition to
any liability that the Company and the Guarantors may otherwise have to the
Purchaser or to any affiliate, director, officer, employee or controlling person
of the Purchaser.

(b) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 7 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 7. If any such claim or action

 

20



--------------------------------------------------------------------------------

shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Purchaser shall have the right to employ counsel to represent jointly the
Purchaser and its directors, officers, employees and controlling persons who may
be subject to liability arising out of any claim in respect of which indemnity
may be sought by the Purchaser against any of the Company or the Guarantors
under this Section 7, if (i) the Company, the Guarantors and the Purchaser shall
have so mutually agreed; (ii) the Company and the Guarantors have failed within
a reasonable time to retain counsel reasonably satisfactory to the Purchaser;
(iii) the Purchaser and its respective directors, managers, officers, employees
and controlling persons shall have reasonably concluded, based on the advice of
counsel, that there may be legal defenses available to them that are different
from or in addition to those available to the Company or the Guarantors; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Purchaser or its directors, officers, employees or controlling
persons, on the one hand, and the Company or the Guarantors, on the other hand,
and representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
Company and the Guarantors. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

(c) If the indemnification provided for in this Section 7 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) in respect of any loss, claim, damage or liability, or any action
in respect thereof, referred to therein, then each indemnifying party shall, in
lieu of indemnifying such indemnified party, contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability, or action in respect thereof, in such proportion as shall be
appropriate to reflect the relative fault of the Company and the Guarantors, on
the one hand, and the Purchaser, on the other, with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to whether the

 

21



--------------------------------------------------------------------------------

untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors, or the Purchaser, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company, the Guarantors and the Purchaser agree
that it would not be just and equitable if contributions pursuant to this
Section 7(c) were to be determined by pro rata allocation or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 7 shall be deemed to include, for purposes of
this Section 7 any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.

8. Termination. The obligations of the Purchaser hereunder may be terminated by
the Purchaser by notice given to and received by the Company prior to delivery
of and payment for the Second Lien Notes if the Purchaser shall decline to
purchase the Second Lien Notes for any reason permitted under this Agreement.

9. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to the Purchaser, shall be delivered or sent by hand delivery, mail,
telex, overnight courier or facsimile transmission to the address specified on
the signature page hereto with a copy to Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, NY 10019, Attention:
Lawrence Wee; and

(b) if to any of the Company or the Guarantors, shall be delivered or sent by
mail, overnight courier or facsimile transmission to Horizon Lines, Inc. 4064
Colony Road, Suite 200, Charlotte, NC 28211, Attention: General Counsel, with a
copy to Kirkland & Ellis LLP, 601 Lexington Avenue, New York, NY 10023,
Attention: Christian Nagler.

10. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company or the Guarantors and
the Purchaser contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Second Lien Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

11. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary.” For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

12. Governing Law. This Agreement and any matters arising out of or in any way
relating to this Agreement shall be governed by and construed in accordance with
the laws of the State of New York.

13. Submission to Jurisdiction. Each of the parties hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the transactions contemplated hereby, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the State or Federal courts sitting in the
Borough of Manhattan, the City of New York (“New York Courts”);

 

22



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such New York
Courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such New York Court or that such action
or proceeding was brought in an inconvenient court and agrees not to plead or
claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party hereto at its
address set forth in Section 9 or at such other address of which such party
shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13 any special, exemplary, punitive or consequential
damages.

14. Waiver of Jury Trial. The Company, the Guarantors and the Purchaser hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

15. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

16. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

17. Delivery of Payment. If the Company has not received payment in full for any
of the Second Lien Notes purchased pursuant hereto prior to 4:00 p.m., New York
City time, on October 5, 2011, upon written request by the Company, the
Purchaser shall surrender to the Company for cancellation such Second Lien Notes
for which payment has not been received.

 

23



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors and the Purchaser, please indicate your acceptance in the space
provided for that purpose below.

 

HORIZON LINES, LLC

By:

 

 

 

Name:

 

Title:

The Company hereby acknowledges receipt of $[            ] from the Purchaser as
payment for the Second Lien Notes indicated on the signature page hereto.

 

GUARANTORS:

HORIZON LINES, INC.

HORIZON LINES HOLDING CORP.

HAWAII STEVEDORES, INC.

HORIZON LINES OF PUERTO RICO, INC.

HORIZON LINES OF ALASKA, LLC

HORIZON LINES OF GUAM, LLC

HORIZON LINES VESSELS, LLC

H-L DISTRIBUTION SERVICE, LLC

HORIZON LOGISTICS, LLC

AERO LOGISTICS, LLC

SEA-LOGIX, LLC

HORIZON SERVICES GROUP, LLC

 

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Accepted:

[    ]

 

a

 

 

 

 

    [Jurisdiction]     [Form of Entity]

on behalf of certain funds and/or accounts

it manages and/or advises

 

By:

 

 

 

Name:

 

Title:

Principal executive office of the Purchaser:

c/o [    ]

The above Purchaser hereby acknowledges receipt of $[            ] aggregate
principal amount of Second Lien Notes.

 

[Signature Page to Note Purchase Agreement]



--------------------------------------------------------------------------------

Annex 1

Purchaser’s DTC Account Information

 

Annex 1



--------------------------------------------------------------------------------

Exhibit I

Form of Indenture for the Second Lien Notes



--------------------------------------------------------------------------------

Exhibit II

Form of Security Agreement

 

3



--------------------------------------------------------------------------------

Exhibit III

Form of Intercreditor Agreement

 

4



--------------------------------------------------------------------------------

Exhibit IV

Form of Registration Rights Agreement

 

5



--------------------------------------------------------------------------------

Exhibit V

List of Subsidiaries of the Company and the Guarantors

 

  HORIZON LINES, INC.   HORIZON LINES HOLDING CORP.   HAWAII STEVEDORES, INC.  
HORIZON LINES OF PUERTO RICO, INC.   HORIZON LINES OF ALASKA, LLC   HORIZON
LINES OF GUAM, LLC   HORIZON LINES VESSELS, LLC   H-L DISTRIBUTION SERVICE, LLC
  HORIZON LOGISTICS, LLC   AERO LOGISTICS, LLC   SEA-LOGIX, LLC   HORIZON
SERVICES GROUP, LLC

 

6



--------------------------------------------------------------------------------

Exhibit VI

OFFICER’S CERTIFICATE OF

HORIZON LINES, INC.

The undersigned, [                    ], does hereby certify that he is the
[                    ] of Horizon Lines, Inc., a Delaware corporation (the
“Company”). Reference is hereby made to the commitment letters, dated as of
August 26, 2011 (each, a “Commitment Letter” and collectively, the “Commitment
Letters”) by and between the Company and holders of its 4.25% convertible senior
notes due in 2012 issued under the Indenture, dated as of August 8, 2007, by and
between the Company, as issuer, and The Bank of New York Trust Company, N.A., as
Trustee, in the aggregate principal amount of $330,000,000.00 and certain other
third parties (each, a “Commitment Party” and collectively, the “Commitment
Parties”).

Pursuant to Section 7 of each Commitment Letter, the funding of the commitment
of each Commitment Party is subject to satisfaction of, among other things, the
legal and documentary conditions described on Exhibit G to each Commitment
Letter, attached hereto as Annex A.

Pursuant to Section 21 of Exhibit G of each Commitment Letter, I do hereby
certify, in my capacity as such officer and not in a personal capacity, on
behalf of the Company, that all of the conditions set forth in items 6, 7, 8,
10, 12, 13, 14, 16, 17, 18 and 20 of Exhibit G (to the extent such conditions do
not consist of the satisfaction of or approvals of the Commitment Parties or
their representatives) of each Commitment Letter have been satisfied.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Officer’s Certificate as
of this 5th day of October, 2011.

 

HORIZON LINES, INC. By:  

 

Name:   Title  

 

8



--------------------------------------------------------------------------------

ANNEX A

Exhibit G to Commitment Letter

Legal and Documentary Conditions

In addition to the conditions described in the body of the Commitment Letter,
the obligations of each Commitment Party under the Commitment Letter to fund its
Commitment with respect to the Secured Notes are subject to the satisfaction or
waiver (in accordance with the “Amendments” Section thereof) of the following
additional conditions precedent (capitalized terms used and not otherwise
defined in this Exhibit G have the meanings given to them in the Commitment
Letter or Exhibit C and D, as applicable):

18. Exchange Offer, New ABL Facility. The Exchange Offer and entry into the New
ABL Facility shall be consummated pursuant to the RSAs substantially
simultaneously with the purchase of the Secured Notes and no provision thereof
shall have been amended or waived (and, in the case of the New ABL Facility, no
consent to deviation from the requirements thereof shall have been granted by
the lenders thereunder), in each case, in any material respect adverse to the
Commitment Parties, solely in their capacity as providers of their respective
Commitment.

19. Financing Terms. The terms of the Secured Notes, the terms and conditions of
the Convertible Secured Notes and the New ABL Facility (including but not
limited to terms and conditions relating to the interest rate, fees,
amortization, maturity, subordination, covenants, events of default and
remedies), shall be consistent in all material respects with the terms set forth
herein and in the RSAs and otherwise reasonably satisfactory in all respects to
the Commitment Parties.

20. Absence of Defaults. There shall not exist any default or event of default
on the Closing Date under the Indenture after giving effect to the use of the
proceeds of the Secured Notes. There shall not exist any default or event of
default on the Closing Date under the Note Purchase Agreements.

21. Trustees. The trustee under the indenture governing the First Lien Secured
Notes, the trustee under the indenture governing the Second Lien Secured Notes
and the trustee under the indenture governing the Convertible Secured Notes
shall not have taken action that would reasonably be expected to adversely
affect (in any material respect) the consummation of any of the Transactions on
the Closing Date and shall have taken no action that challenges the validity or
effectiveness of the procedures used by the Company in the making the Exchange
Offer or the Consent Solicitation.

22. Definitive Documentation; Customary Closing Documents. The parties shall
have executed and delivered (or be willing to execute and deliver) for the First
Lien Secured Notes and the Second Lien Secured Notes (a) the respective Note
Purchase Agreements, containing a 10b-5 representation in connection with any
transaction contemplated by the Restructuring, including the Exchange Offer, as
to the information contained in the S-4 registration statement filed, and agreed
upon indemnities plus other terms, consistent in all material respects with this
Commitment Letter, by and among the Issuer and the other parties thereto
(including a representation by each purchaser thereunder that it is either a
“qualified institutional buyer” or an

 

9



--------------------------------------------------------------------------------

institution that is an “accredited investor” (each as defined in the Security
Act)), except that as the Commitment Parties are not underwriters, there shall
be no requirement for an offering memorandum or other offering documentation
beyond the documentation and information necessary to satisfy the requirements
of Rule 144A(d)(4) promulgated under the Securities Act; (b) the indenture
governing the First Lien Secured Notes consistent with the terms set forth in
Exhibit C and otherwise containing customary terms for the First Lien Secured
Notes issued in a private placement and eligible for resale on a “144A-for-life”
basis; (c) the indenture governing the Second Lien Secured Notes consistent with
the terms set forth in Exhibit D and otherwise containing customary terms for
the Second Lien Secured Notes issued in a private placement and eligible for
resale on a “144A-for-life” basis; and (d) pledge and security agreements
covering the collateral for the First Lien Secured Notes and the Second Lien
Secured Notes; in each of cases (a) through (d) in form and substance consistent
in all material respects with this Commitment Letter and otherwise reasonably
satisfactory to the Supermajority Commitment Parties and the Company
(collectively, the “Definitive Documentation”); and the Commitment Parties shall
have received customary closing certificates (including a solvency certificate
of a financial officer as to the solvency of the Borrower and its subsidiaries,
taken as a whole, after giving effect to the Transactions), customary legal
opinions (for the avoidance of doubt, other than a 10b-5 letter), customary
corporate documents, customary evidence of corporate authority, and customary
certificates of good standing in the Loan Parties’ respective jurisdictions of
formation.

23. Representations and Warranties. The representations and warranties made by
the Company and its subsidiaries herein, or which are contained in any
certificate furnished at any time under or in connection herewith shall (i) with
respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the Closing Date as if made
on and as of such date (except for those which expressly relate to an earlier
date).

24. Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to the Company or any subsidiary thereof.

25. Discharge of Existing Debt. After giving effect to the Transactions, the
Company and its subsidiaries shall have (A) no outstanding indebtedness other
than (i) up to $280 million of Convertible Secured Notes, (ii) $325 million of
Secured Notes, (iii) borrowings under the New ABL Facility; and (iv) existing
Notes that have not been tendered into the Exchange Offer in an aggregate
principal amount not exceeding the amount permitted to remain outstanding after
the Closing Date under the terms of the RSAs; and (B) no liens in respect of
borrowed money, other than liens permitted by or expressly provided for under
the New ABL Facility, Bridge Loan Facility or the indentures governing the First
Lien Secured Notes and the Second Lien Secured Notes and/or liens outstanding
immediately prior to the Closing Date (and not securing the First Lien
Facility).

26. Expenses. All expenses, including legal fees, required to be paid to the
Commitment Parties under the “Expenses” section of this Commitment Letter shall
have been paid in full.

 

10



--------------------------------------------------------------------------------

27. Litigation. Except as disclosed in the RSAs, there shall not have been
instituted, threatened or be pending against, or with respect to, the Company or
any of its subsidiaries any action, bankruptcy or insolvency, injunction,
proceeding, application, order, claim counterclaim or investigation (whether
formal or informal) (and there shall have been no material adverse development
to any action, application, claim counterclaim or proceeding currently
instituted, threatened or pending) before or by any stock exchange, court or any
governmental, regulatory or administrative agency or instrumentally, domestic or
foreign, or by any other person, domestic or foreign, in connection with the
Transactions that would or would reasonably be expected to (i) prohibit,
prevent, restrict or delay consummation of any of the Transactions, or
(ii) impose burdensome restrictions on the Transactions.

28. Intercreditor Agreement. The agent, on behalf of itself and the lenders,
under the New ABL Facility shall have entered into an intercreditor agreement
(the “Intercreditor Agreement”) with the trustee on behalf of the purchasers of
the First Lien Secured Notes, the trustee on behalf of the purchasers of the
Second Lien Secured Notes and the trustee on behalf of the holders of new
Convertible Secured Notes that is not materially less favorable to the holders
of the First Lien Secured Notes and the holders of the Second Lien Secured Notes
than the terms described on Exhibit C and D, respectively.

29. Audited Financial Statements. The Commitment Parties shall have received
audited consolidated balance sheets and related statements of operations,
stockholder’s equity and cash flows, together with all footnotes thereto,
accompanied by the reports thereon of the accountants of the Company and its
subsidiaries as of and for the three most recently completed fiscal years ended
at least ninety days before the Closing Date, which (x) were prepared in
accordance with the books of account and other financial records of the Company,
(y) except as disclosed in the Secured Notes and schedules thereto, have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”), consistently applied without modification of the
accounting principles used in the preparation thereof throughout the periods
presented, and (z) present fairly the consolidated financial condition, results
of operations and cash flows of the Company, as applicable, as at the dates and
for the periods indicated therein, except to the extent any failure of the
foregoing clauses to be true and correct does not result in or constitute a MAC
(as defined in the RSAs).

30. Unaudited Financial Statements. The Commitment Parties shall have received
(a) unaudited consolidated balance sheets and related statements of operations,
stockholder’s equity and cash flows of the Company and its subsidiaries for each
fiscal quarter ended after the date of this Commitment Letter and at least sixty
(60) days before the Closing Date, which were prepared in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments, and (b) a
pro forma consolidated balance sheet and related pro forma consolidated
statement of operations of the Company and its subsidiaries for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least sixty (60) days prior to the Closing Date, prepared after
giving effect to the Transactions, as if such Transactions had occurred as of
such date (in the case of such balance sheet) or at the beginning of such period
(in the case of such other financial statements).

31. Consents. Counsel to the Commitment Parties shall have received evidence
that all boards of directors, governmental, shareholder and material third party
consents and approvals

 

11



--------------------------------------------------------------------------------

(if any) necessary in connection with the Transactions have been obtained or
duly waived and all applicable waiting periods have expired without any action
being taken by any authority that could restrain, prevent or impose any material
adverse conditions on such transactions or that could seek or threaten any of
the foregoing.

32. PATRIOT Act. The Issuer shall have delivered all documentation and other
information reasonably required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, in any case, requested in writing by the Commitment Parties at
least three Business Days prior to the Closing Date.

33. Compliance with Laws. The issuance of the Secured Notes and other
Transactions contemplated hereby shall be in compliance in all material respects
with all applicable laws and regulations and no order, statute, rule,
regulation, executive order, stay, decree, judgment or injunction shall have
been proposed, enacted, entered, issued, promulgated, enforced or deemed
applicable by any stock exchange, court or any governmental, regulatory or
administrative agency or instrumentally, that would or would reasonably be
expected to (i) prohibit, prevent, restrict or delay consummation of the
Transactions, or (ii) impose burdensome restrictions on the Transaction.

34. Suspension/Limitation on Trading. There shall not have occurred (i) any
general suspension of, or limitation on prices for, trading in securities in the
United States securities or financial markets, (ii) any material impairment in
the trading market for debt securities, (iii) any declaration of a banking
moratorium or any suspension of payments in respect to banks in the United
States or other major financial markets, (iv) any limitation (whether or not
mandatory) by any stock exchange, government or governmental, administrative or
regulatory authority or agency, domestic or foreign, or other event that might
affect the extension of credit by banks or other lending institutions, (v) a
commencement of a war, armed hostilities, terrorist acts or other national or
international calamity directly or indirectly involving the United States or
(vi) in the case of any of the foregoing existing on the date hereof, a material
acceleration or worsening thereof.

35. Material Adverse Change. Except as set forth on Schedule I hereto, since
March 31, 2011, no MAC has occurred and is continuing in the business,
properties, operations, financial condition, assets or liabilities (whether
actual or contingent) of the Company and its subsidiaries, taken as a whole.

36. Collateral. All Uniform Commercial Code UCC-1 financing statements
reasonably necessary or desirable to create and perfect the first priority and
second priority (as applicable) liens and security interests in respect of the
collateral securing the Secured Notes shall have been delivered for filing,
customary short-form security agreements with respect to intellectual property
shall have been executed and delivered to the Collateral Agent for filing with
the U.S. Patent and Trademark Office and the U.S. Copyright Office and
certificates representing the capital stock and membership interests (to the
extent issued and certificated) of the Issuer and Guarantors shall have been
delivered to the collateral agent (or to its designated advisors) under the
Indenture; provided that, to the extent the creation of any lien on any
collateral or perfection of such lien requires any action on the part of any
third party (including, without limitation, delivery of reasonably satisfactory
mortgages, title insurance policies, surveys and other

 

12



--------------------------------------------------------------------------------

customary documentation in connection with real estate collateral) and is not
provided on the Closing Date after the Issuer’s use of commercially reasonable
efforts to do so (other than in respect of the filing of financing statements
and the delivery of short-form security agreements and certificates representing
capital stock and membership interest, in each case as set forth above), the
creation or perfection (as applicable) of such lien shall not constitute a
condition precedent to the issuance of the Secured Notes on the Closing Date but
such action shall be required to have been taken within a commercially
reasonable time after the Closing Date and in any event within 90 days
thereafter, subject to exceptions to perfection requirements to be reasonably
agreed.

37. Qualification. After giving effect to the debt financing and other
transactions contemplated hereby, the Company and its subsidiaries shall each be
qualified as “a citizen of the United States” within the meaning of Section 2 of
the Shipping Act, 1916, as amended, 46 U.S.C. § 50501(a) and (d), qualified to
own and operate vessels in the coastwise trade of the United States to the
extent required by such Act in connection with the Company and its subsidiaries’
business.

38. Closing; Company Deliverables. On the Closing Date, the Company shall have
(i) delivered to the Commitment Parties a certificate signed by an executive
officer of the Company pursuant to which such officer shall certify that all of
the conditions set forth in items 6, 7, 8, 10, 12, 13, 14, 16, 17, 18 and 20 on
this Exhibit G (to the extent such conditions do not consist of the satisfaction
of or approvals of the Commitment Parties or their representatives) have been
satisfied (or waived in writing by Commitment Parties), and (ii) delivered to
each Commitment Party designated on Exhibit A and Exhibit B to the Commitment
Letter the Secured Notes duly registered in name of such Commitment Party or its
affiliates or its designee.

39. Information Verification. The Company shall have satisfied the information
verification requirements described in a letter to a representative of the
Exchanging Holders on or prior to the date of this Commitment Letter.

40. Additional Matters. The parties shall, in good faith, work and cooperate
together on the corporate, tax and regulatory aspects of the Transactions and
the post-reorganized Company so that the resolution of such matters is
reasonably satisfactory to the Commitment Parties. Any new shipping charters
entered into after the date hereof shall be in form and substance reasonably
satisfactory to the Commitment Parties.

 

13



--------------------------------------------------------------------------------

EXHIBIT VII

SOLVENCY CERTIFICATE

I, Michael T. Avara, the duly authorized and acting Chief Financial Officer of
HORIZON LINES, INC., a Delaware corporation (the “Company”), pursuant to the
commitment letters, dated as of August 26, 2011 (each, a “Commitment Letter” and
collectively, the “Commitment Letters”) by and between the Company and certain
holders of its 4.25% convertible senior notes due in 2012 issued under the
Indenture, dated as of August 8, 2007, by and between the Company, as issuer,
and The Bank of New York Trust Company, N.A., as Trustee, in the aggregate
principal amount of $330,000,000.00 and certain other third parties (each, a
“Commitment Party” and collectively, the “Commitment Parties”) do hereby certify
in the name of and on behalf of the Company and its Subsidiaries, and in my
capacity as Chief Financial Officer of the Company, but without any personal
liability, as follows (capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Commitment Letter):

41. On the date hereof and after giving effect to the Transactions:

 

  (a)

the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, is greater than the total amount of liabilities, including
contingent, subordinated, absolute, fixed, matured or unmatured and liquidated
or unliquidated liabilities, of the Company and its Subsidiaries, on a
consolidated basis;

 

  (b)

the present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, exceeds (i) the amount that will be
required to pay the probable liability of the Company and its Subsidiaries, on a
consolidated basis, on the debts of the Company and its Subsidiaries, on a
consolidated basis, as such debts become absolute and matured and (ii) the total
liabilities of the Company and its Subsidiaries, on a consolidated basis
(including, without limitation, subordinated, unmatured, unliquidated and known
contingent liabilities);

 

  (c)

the Company and its Subsidiaries, on a consolidated basis, are able to pay their
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business;

 

  (d)

the Company and its Subsidiaries, on a consolidated basis, are not engaged in
business or any transaction, or are about to engage in business or any
transaction, for which their property would constitute unreasonably small
capital; and

 

  (e)

the Company and its Subsidiaries, on a consolidated basis, are not “insolvent”
as such term is defined in Section 101(32) of Title 11 of the United States
Code, 11 U.S.C. Section 101, et. seq.

42. In consummating the Transactions, neither the Company nor any of its
Subsidiaries intends to hinder, delay or defraud either present or future
creditors of the Company or any of its Subsidiaries.

 

14



--------------------------------------------------------------------------------

43. In reaching the conclusions set forth in this Certificate, I have made such
investigation and inquiries as to the financial condition of the Company and its
Subsidiaries as I deem necessary and prudent for the purpose of providing this
Certificate, including without limitation:

 

  (a)

the cash and other current assets of the Company and its Subsidiaries, on a
consolidated basis; and

 

  (b)

all contingent liabilities of the Company and its Subsidiaries, on a
consolidated basis, including, without limitation, claims arising out of pending
or threatened litigation against any such entity, and in so doing, have computed
the amount of such liabilities as the amount which, in light of all the facts
and circumstances existing on the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate as of the date first above
written.

 

By:  

 

    Name:     Title:    Chief Financial Officer